DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US PG Pub 2013/0233913).
For claim 1:  Inoue et al. teaches a tape cutter 30 comprising: a receiving portion 31b; a movable portion 31a that moves in a direction perpendicular (see Fig. 2) to a tape-feeding direction (“Forward” in Fig. 2 is the tape feeding direction, the cutter 31a moves orthogonally to the tape direction) and comes into contact with or separates from the receiving portion 31b; a pressing portion 32 that presses the movable portion 31a; and a pressing fixing portion (see Fig. 2, shell housing of cutter 30) to which the pressing portion 32 is fixed and from which the pressing portion 32 protrudes in the tape-feeding direction (see Fig. 2, the motor 32 extending from at least one sidewall of the housing 30 within which the motor 32 is shown in Fig. 2), wherein the pressing portion 32 has a first pressing portion that presses a first pressing target portion of the movable portion toward the receiving portion so that the movable portion approaches the receiving portion (see paragraph 56 and 101, the portion causing the cutter 31a to move towards cutter blade 31b to perform the cut), and a second pressing portion that engages with a second pressing target portion of the movable portion and pulls the second pressing target portion toward a side opposite to the receiving portion so that the movable portion separates from the receiving portion, and the first pressing portion and the second pressing portion are provided at positions overlapping with the pressing fixing portion in a feed direction of a tape (see paragraph 56 and 101, and Fig. 2, the portion enabling the motor to pull the blade 31a away from the blade 31b after performance of the cut) and the first pressing portion and the second pressing portion are overlapping with the pressing fixing portion in a feed direction of the tape (see Fig. 2, the motor components 32 and the blade 31a and the housing 30 overlap one another in the tape feed direction since they are all positioned in the region bounded by housing 30).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the tape cutter .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/             Primary Examiner, Art Unit 2853